Mr. Presiding Justice Boggs delivered the opinion of the court. 3. Corporations, § 124*—what may he used in payment for stock. The good will of a corporation may have a money value which may be used in payment of corporate stock of another company to the extent of its value. 4. Witnesses, § 224*—what is proper cross-examination. Where the testimony in chief of a witness related to the assets of a corporation and as to whether or not they were increasing or diminishing in value as the business was being conducted, cross-examination as to the number of customers, the profits of the business, the standing of the corporation among its creditors and the reasons for its financial embarrassment, was warranted. 5. Corporations, § 124*—when shown that stock was fully paid for hy transfer of assets of another corporation. On a bill for an accounting for an unpaid balance alleged to be due on the stock of a foreign corporation, defendants’ claim that the stock had been fully paid for by the transfer of the assets of another corporation, held to have been sustained as against complainants’ contention that half the value of the assets transferred consisted in the good will of the old corporation, which as a matter of fact had no value at all, the old corporation having paid no dividends for a period of 10 or 12 years; it being shown that the good will was a valuable asset, the old corporation having during that period carried on a large and profitable business, and having a high standing among its creditors, having been prevented from paying dividends by entering into an onerous lease which imposed a greatly increased and excessive rental. Higbee, J., dissenting.'